Citation Nr: 1113747	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-22 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

2.  Entitlement to a rating in excess of 20 percent for traumatic arthritis, residuals, thoracolumbar spine.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's service-connected PFB was manifested by exfoliation, exudation or itching involving an exposed surface or extensive area; was objectively shown to cover 5 to 20 percent of his entire body or 5 to 20 percent of exposed areas affected; required intermittent systematic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period; or that any superficial scarring of the anterior neck and lower face resulted in limited motion of the affected part or consisted of an area exceeding 144 square inches (929 square centimeters). 

2.  The Veteran's traumatic arthritis, residuals, thoracolumbar spine, is not manifested by flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period; or objective evidence linking this service-connected disability with any neurological complaint.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7806, and 7813 (2002) (2007).

2.  The criteria for a rating in excess of 20 percent for traumatic arthritis, residuals, thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5242 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in November 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the November 2006 correspondence.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letter sent to the Veteran in November 2006 does not appear to fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  However, this letter did advise the Veteran of the criteria necessary to substantiate higher ratings for his service-connected disabilities.  In addition, since the initial compensable rating claim for PFB is a "downstream" issue from that of service connection, Vasquez notice was never required for that issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board notes too that the Veteran was notified in the May 2008 statement of the case of changes to the regulatory criteria used for rating both his service-connected skin and spine disabilities.  To the extent proper notice of these changes was not provided, the Board finds that the Veteran in this case suffered no prejudice because, as discussed below, the evidence shows that he is not entitled to a higher rating for either disability.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the Veteran has not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as medical records relevant to these matters from VA, private providers, and the Social Security Administration (SSA) have been requested and obtained and the Veteran has been provided VA examinations for his disabilities on appeal.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision regarding the back, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Court also has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), such as occurred with the Veteran's PFB claim, remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126. 

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

Pseudofolliculitis Barbae

Historically, the Veteran was granted service connection for pseudofolliculitis barbae (PFB) in a December 2005 rating decision and awarded a noncompensable, or 0 percent, disability rating, effective November 27, 2001.  In October 2006, the Veteran filed his current claim for an increase and he has contended that his service-connected PFB disability was more severe than the assigned noncompensable rating.  The Board also notes that the October 2006 claim was filed within 12 months of the December 2005 grant of service connection and, thus, can be construed as a Notice of Disagreement to the initial rating for this disability.  See 38 C.F.R. § 20.302(a) (2010) (rating becomes final if Notice of Disagreement not filed within one year from date that agency mails notice of determination).  Construing his claim for increase as a Notice of Disagreement seems appropriate for his PFB claim as the Veteran's October 2006 statement specifically noted that he was writing in response to the December 2005 rating decision.

There is no rating code dedicated to rate PFB.  The Board notes that the RO used the criteria of Diagnostic Code 7813-7806.  Diagnostic Code 7813 is for rating dematophytosis and Diagnostic Code 7806 is for rating dermatitis or eczema.

The Board notes that fully three separate regulatory criteria for rating skin disabilities could apply to determining the Veteran's proper disability rating for his service-connected PFB for the period under appeal.  Before August 30, 2002, the "former" skin regulations applied.  See 38 C.F.R. § 4.118 (2002) ("former" regulations or diagnostic codes).  Between August 30, 2002 until October 23, 2008, the "revised" skin regulations were in effect.  See 38 C.F.R. § 4.118 (2007) ("revised" regulations or diagnostic codes).  The regulations for rating skin disabilities were last updated in the "new" regulations, effective October 23, 2008.  See 38 C.F.R. § 4.118 (2009) ("new" regulations or diagnostic codes).  

VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for VA to apply both the former and revised versions of the regulation.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114.  Therefore, for the period before August 30, 2002, the initial disability rating for the Veteran's PFB can only be evaluated under the "former" regulations, but either the "former" or "revised" regulations may apply to rating his PFB thereafter.

In addition, the Board also notes that the "new" regulations effective in October 2008 apply only to claims that were filed on or after the effective date of October 23, 2008, or when the Veteran has specifically requested reconsideration of his claim under these new criteria.  As the Veteran's claim was filed before October 2008 and he has not requested reconsideration under the new criteria effective October 23, 2008, evaluation of the Veteran's PFB under these new criteria is not warranted.

Before August 30, 2002, under the former Diagnostic Code 7813, dematophytosis was rated as a scar or disfigurement on the extent of constitutional symptoms and physical impairment.  Pursuant to the former schedule of ratings for skin disorders, Diagnostic Code 7814 (tinea barbae) was to be rated under Diagnostic Code 7806 (eczema).  Under Diagnostic Code 7806, a 10 percent rating was assigned for exfoliation, exudation or itching of an exposed surface or extensive area.  A 30 percent disability rating was assigned in cases of constant exudation or itching, extensive lesions, or marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813, 7814 (2002).

At the time the Veteran originally applied for benefits, the former version of Diagnostic Code 7800 also provided for a noncompensable rating for slight disfiguring scars of the head, face or neck with higher ratings provided for increased signs of disfigurement.  Diagnostic Codes 7803 and 7804 provided for a 10 percent rating for scars that were superficial and either poorly nourished with repeated ulcerations (7803) or tender and painful on objective demonstration (7804).  Higher evaluations were also available under Diagnostic Code 7805 which provided that scars that limit the function of any part affected would be rated based upon the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002).

There is no evidence found in the voluminous claims file relevant to the Veteran's service-connected PFB during the first nine months of the appeal period when the former rating criteria applied.  Therefore, the Board finds that an initial compensable rating for PFB is not warranted under the former regulations, from the grant of service connection on November 27, 2001, to the application of the revised rating criteria on August 30, 2002.

Since August 30, 2002, as noted above, the Veteran's service-connected skin disability could be rated under either the "former" skin regulations discussed above or the "revised" skin regulations discussed below, but not under the "new' regulations that became effective in October 2008.  

Under the revised criteria for rating skin diseases, effective August 30, 2002, PFB was considered to be a form of dematophytosis.  Under Diagnostic Code 7813, tinea barbae of the beard area could be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

Under these revised regulations, Diagnostic Code 7806 for evaluating dermatitis or eczema, provided a noncompensable rating when less than 5 percent of the entire body or less than 5 percent of exposed areas were affected; and, no more than topical therapy was required during the past 12-month period.  A 10 percent disability rating was assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas were affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12-month period.  Where there was 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating was assigned.  Where there was more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period, a 60 percent rating was assigned.

Under the revised version of Diagnostic Code 7800, a skin condition with one characteristic of disfigurement of the head, face, or neck was rated 10 percent disabling.  A skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  

Note (1) to Diagnostic Code 7800 provided that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at the widest part; the surface contour of a scar is elevated or depressed on palpation; a scar is adherent to underlying tissue; the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The criteria of revised Diagnostic Code 7801 regarding scars are not applicable in this case as the Veteran's PFB is mostly limited to the head, face, and neck.  Outside of those areas, compensable scars under revised Diagnostic Code 7801 must be deep or cause limited motion.

Under revised Diagnostic Code 7802, a 10 percent rating was warranted for scars that are superficial, do not cause limited motion, and cover an area of 144 square inches (929 sq. cm).  A superficial scar, as defined in Note 2, is one not associated with underlying soft tissue damage.

Under revised Diagnostic Code 7803, a 10 percent rating was warranted for a scar that is superficial and unstable.  An unstable scar is defined at Note 1 as one where, for any reason, there is frequent loss of covering over the scar.  A superficial scar is defined in Note (2) as one not associated with underlying soft tissue damage.

Under revised Diagnostic Code 7804, a 10 percent rating was warranted for superficial scars that are painful on examination.  A superficial scar is again defined in Note (1) as one not associated with underlying soft tissue damage.

Under revised Diagnostic Code 7805, a scar could also be rated based upon limitation of function of the part affected.

VA medical records dated from 2002 to November 2009 show no specific treatment for the Veteran's service-connected PFB.

During a March 2004 hearing at the RO while seeking service connection for PFB, the Veteran testified that he had a current diagnosis of PFB (see transcript at p. 5).  

Four color photographs of the Veteran's beard area are found in one of the six volumes of medical evidence found in the claims file.  They are undated, but appear to have been submitted to the RO between January 2003 and his March 2005 VA examination.  Eight undated black-and-white photographs of the Veteran's beard area are found in another volume of evidence.  They appear to have been submitted to the RO after the Veteran's March 2005 VA examination.

The Veteran underwent a VA examination in March 2005.  The Veteran said that his condition was unchanged and there had been no flare-ups or a change in his condition during the past year.  He complained of daily problems with his PFB: he could not shave, it irritated him, he developed bumps, and about half the time he had to use treatment, including Clindamycin, a topical gel.  He denied any specific pain, but noted burning and stinging, and denied any neoplasm, other skin lesions, and urticaria.  He said that his primary care provider had not referred him to a dermatologist.  

On examination, PFB of the beard area was noted as well as some lesions on both shoulders and the anterior trunk.  In the beard area the active lesion was on the left malar area just above the beard, about an inch away from the nose.  It measured 8 mm. across including all dark coloration.  The examiner described this round lesion as a mild ulcer at that time.  In the beard area of the face and neck some folliculitis was noted, but there were no active comedones, blisters or bumps.  On the shoulder the Veteran had some very tiny follicular areas less than 3 mm., round, and usually about 1 mm. in size and associated with hair growth.  There were some on the anterior chest as well.  There were no comedones, blisters or enlargement in these areas.  There was one active red lesion on the right shoulder less than 3 mm.  Examination found there were no other scars on the face or chest related to folliculitis.  

Diagnosis was pseudofolliculitis on the face, neck, shoulders and anterior chest with one active lesion on the left face and one on the right shoulder.  The VA examiner found that these lesions represented less than 2 percent of the exposed surface area and less than 1 percent of total body surface area.  All lesions were superficial and no specific scars were found.

A January 2006 note from a VA staff physician revealed that the Veteran sought a statement about his medical conditions.  The physician noted that the Veteran's PFB was being treated with topical agents and that he still had the condition despite treatment.  

The Veteran underwent a VA examination in November 2006.  The Veteran denied any progression of his service-connected PFB, but said that it was constant.  He complained that he continued to have shaving bumps on occasion and used tweezers to remove ingrown hairs.  He said that his skin had flared up in 2002 and that he was prescribed Clindamycin Phosphate, a topical gel, which he had used daily with good results until earlier this month when he changed to Erythromycin 2%, a topical solution, which he had also used with good results.  He also used a hair removal product every two to three days.  He had a flare-up once a month for two to three days.  

On examination, a mustache was noted with a scantily grown beard over the face.  The face and neck were smooth without scarring and the skin was evenly pigmented.  There was no disfigurement, crusting, scaling or inflammation.  The VA examiner estimated that zero percent of the exposed area was affected and that zero percent of the entire body area was affected.  

A December 2007 submission from a private dermatologist, C.R.D., M.D., indicated that the Veteran had PFB.  Other papers associated with this form indicated that the Veteran could apply samples of Cloberm twice a day for one week, then once a day for one week, then 1 to 2 nights a week if needed for two weeks, then to stop and use no more.  Attached was a printed sheet to inform the Veteran of some problems that could occur from the use of topical cortisone preparations, or steroids.  Attached undated notes indicated that Dr. C.R.D. apparently told the Veteran that there was no guaranteed cure for PFB.  These notes do not state whether the Veteran ever used the samples, or if he did, for what duration of time. 

VA medical records dated in December 2008 and June 2009 included an impression from a VA staff physician that the Veteran's folliculitis was stable.

The Veteran underwent a VA examination in November 2009.  He complained that his PFB condition had been constant since leaving service, but denied that it had progressed.  He said that he did not use a razor to shave but used clippers to keep his beard short.  He denied the use of any corticosteroids or immunosuppressive drug in treating his skin condition.  He said that flare-ups occurred once a month for three days.

On examination, a light beard was noted over the face and neck, which were smooth and without any active disease.  The skin was evenly pigmented.  There was no acne or rash eruption present and no disfigurement.  The VA examiner noted superficial scarring from previous disease on the anterior neck and the lower face, lateral to the corner of the mouth.  The examiner opined that less than 1 percent of the exposed area was affected and less than 1 percent of the entire body area was affected.  Diagnosis was pseudofolliculitis.  

Based on a review of the evidence of record, the Board finds that the Veteran's PFB does not meet the criteria for a compensable disability rating under either the former or the revised criteria of Diagnostic Code 7806.  (As noted above, the new rating criteria that became effective on October 23, 2008, are not applicable in this appeal.)  The medical evidence of record does not show exfoliation, exudation, or itching involving an exposed surface or extensive area (former Diagnostic Code 7806) nor does it show involvement of at least 5 percent of the entire body or at least 5 percent of the exposed areas affected (revised Diagnostic Code 7806).  The three VA examinations of the Veteran's PFB since service connection was granted revealed that lesions or scarring represented considerably less than 5 percent of the exposed surface area and much less than 5 percent of total body surface area.  

Under the revised Diagnostic Code 7806, as noted above, a 10 percent disability rating is warranted if intermittent systemic therapy, such as corticosteroids or immunosuppressive drugs, are required to treat PFB for a total duration of less than six weeks during a 12-month period.  While December 2007 private medical records indicated that the Veteran had been given samples of a topical cortisone preparation, or steroid, for use for two weeks (with the possibility of use for a total four weeks), there is no indication that the use of these samples constituted any type of "systemic therapy."  The actual prescription form found in the file only states that the Veteran had PFB.  The writing on an attached sheet of directions suggests that the private dermatologist merely provided samples that the Veteran could use if he wished.  There are no private or VA records in the claims file showing that the Veteran was actually prescribed any systemic therapy for his PFB disorder.  Moreover, the Board notes that later during his November 2009 VA examination the Veteran specifically denied the use of any corticosteroids or immunosuppressive drugs to treat his PFB.  Therefore, the Board finds that a 10 percent rating based on required systemic therapy is not demonstrated or supported in the record.  

Thus, an initial compensable disability rating for PFB is not warranted under either the former or revised skin regulations.  As the preponderance of the evidence is against the claim, the appeal must be denied.

The Board notes that other diagnostic codes related to skin conditions do not support an initial compensable rating for PFB.  As the Veteran's PFB does not result in any moderate disfigurement or one of the objective signs of disfigurement of the head, face, or neck, the assignment of a 10 percent rating under either the former or revised Diagnostic Code 7800 is not available.  The former and revised versions of Diagnostic Codes 7801 and 7802 are inapplicable for the following reasons: the Veteran's PFB is not associated with third- or second-degree burns; his pseudofolliculitis was primarily located on the face and neck; and pseudofolliculitis noted on the shoulders and chest in 2005 did not consist of an area exceeding 144 square inches.  Under the former and revised versions of Diagnostic Codes 7803 and 7804 for rating superficial scars, a higher disability rating is not warranted because there is no evidence that references in the file to superficial scarring represent scars that are poorly nourished with repeated ulceration (former Diagnostic Code 7803) or are tender and painful on objective demonstration (former Diagnostic Code 7804) or are also unstable (revised Diagnostic Code 7803) or painful on examination (revised Diagnostic Code 7804).

Diagnostic Code 7805 rates scars on limitation of function of the affected part.  As discussed in the three VA examinations, there is no evidence of record indicating that the Veteran suffers a limitation of function as a result of his PFB.  Therefore, the former or revised versions of Diagnostic Code 7805 are also inapplicable to this appeal.

The remainder of the former or revised diagnostic codes that apply to skin diseases relate to conditions other than PFB and so are inapplicable to the Veteran's claim.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his service-connected pseudofolliculitis barbae.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thoracolumbar Spine

Historically, the Veteran was granted service connection for his back disability in a February 1997 rating decision and awarded a 10 percent disability rating, effective September 13, 1991.  In a November 2001 rating decision, his disability rating for his back disorder was increased from 10 percent to 20 percent, effective January 8, 2001.  In October 2006, the Veteran filed his current claim for an increase and he has contended that his service-connected traumatic arthritis, residuals, thoracolumbar spine disability was more severe than the assigned 20 percent rating.  

At this point, the Board notes that in a November 2008 rating decision, the RO separately denied service connection for lumbar stenosis with radiculopathy and for an atonic bladder.  There is no indication in the claims file that he ever filed a VA9, Substantive Appeal, within two months of being provided with the December 1, 2009 Statement of the Case related to those issues.  See 38 C.F.R. § 20.302(b) (2010) (a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the applicant, or within the remainder of the 1-year period from the date of mailing of the notification of the rating decision being appealed, whichever period ends later).  Therefore, the Veteran has failed to perfect an appeal of the November 2008 rating decision.  See 38 C.F.R. § 20.200 (2010) (an appeal consists of a timely filed Notice of Disagreement and a Substantive Appeal).  As will be explained later herein, the Board find that because the Veteran did not perfect and appeal regarding the claim of lumbar stenosis, the Veteran's service-connected arthritis of the thoracolumbar spine does not encompass any complaints regarding neurologic abnormalities that may be attributed to the thoracolumbar spine. 

The Veteran's service-connected back disability is currently rated under Diagnostic Code 5242, for rating degenerative arthritis of the spine.  Under Diagnostic Code 5242, degenerative arthritis of the spine is rated either under Diagnostic Code 5003 or the General Rating Formula for Diseases and Injuries of the Spine.  

For traumatic arthritis, Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Here, limitation of motion of the back is compensable under the Rating Schedule and Diagnostic Codes 5003 and 5010 apply a maximum 20 percent rating, so neither is for application in this appeal.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

In specific regard to range of motion, Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

An October 2005 VA medical record revealed that the Veteran was seen for a complaint of more back pain but that a recent X-ray study had showed no definite changes.  

A November 2005 bone imaging at a VA facility showed no abnormal activity in the spine.

A January 2006 examination of the Veteran at a VA facility noted chronic cervicalgia and lumbago of the neck.  The examiner also noted that a lumbar spine MRI scan showed disc herniation at L4-5 and L5-S1 with no significant stenosis or focal herniation.  Various options for the lumbar spine were discussed with the Veteran, but the VA neurosurgeon did not recommend any surgical intervention.  The Veteran was advised to continue with the VA's pain clinic, medicine and rehabilitation.  

In March 2006, the Veteran was seen at VA's pain management clinic for complaints of back and neck pain that had lasted for several years.  It was noted that the Veteran was able to stand without difficulty, that his lumbar flexion measured to approximately 60 degrees, that straight leg raise test was negative, that there were no bowel and bladder problems, and that reflexes, motor, and sensory functions were normal.  A MRI scan showed a mild lumbar spinal stenosis at the level of L4-5 and L5-S1.  Assessment was lumbar spinal stenosis secondary to prolapsed disc.  The Veteran was then scheduled for three lumbar epidural steroid injections over the following three weeks.

VA medical records dated in November and December 2006 show the Veteran had an anterior cervical discectomy and fusion.  A scheduled VA examination of the lumbar spine in December 2006 needed to be rescheduled because the Veteran had the cervical spine fusion only four to five days before the scheduled examination.  

The Veteran underwent a VA examination in September 2007.  He complained of lumbar pain all the time, which he said radiated down both legs and down to his ankles.  He denied any surgery for the lumbar spine.  He said that he took Gabapentin, Hydrocodone, and Acetaminophen daily for pain without much relief, and sometimes needed assistance in bathing.  He reported flare-ups of sharp pain that lasted about a day three or four times a month.  He used a shower chair, wheelchair, walker and lumbosacral corset brace.  He denied erectile dysfunction and fecal incontinence, but did self bladder catherization for what he said was prostate disease.  

On examination, his gait was observed as essentially normal.  There was no muscle atrophy and no objective pain was noted.  The VA examiner noted that the Veteran's complaints of pains during several tests were "inconsistent" with each other.  Range of motion measurements for the thoracolumbar spine were as follows: flexion to 60 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  No objective pain was noted during range of motion testing, but the Veteran refused to do repetitive motion testing due to what he said was pain.  Neurological examination of the lower extremities, and motor and sensory functions, were normal.  

The September 2007 VA examiner noted that a November 2005 MRI scan of the lumbar spine showed some disc desiccation at the L5-S1 level and some very mild disc bulging at the L5-S1 level and also at L4-L5.  No neural stenosis and no spinal stenosis were noted.  Diagnosis was traumatic arthritis of the lumbosacral spine.  The VA examiner opined that while the Veteran might have some mild lumbosacral arthritis, he could not reconcile the examination's physical findings with the Veteran's subjective symptoms because they indicated the Veteran had "great inconsistencies."  

A private December 2007 MRI scan of the lumbar spine showed degenerative disc disease at L4-L5 and L5-S1 with moderate severe spinal stenosis at L4-5 and mild-moderate spinal stenosis at L5-S1.  

The Veteran was referred to a private neurologist, E.T.C., M.D., in January 2008 who recommended against any back surgery.  He recommended that the Veteran follow-up with VA.  

In January 2008, the Veteran also was seen at the VA neurology clinic with a one-year history of intermittent lower back pain that caused a radiating numbness and tingling sensation down the posterior portion of the right leg.  He also complained of a loss of sexual function and the ability to grip things with his hands.

A February 2008 VA medical record noted that a recent MRI scan of the spine was of poor quality; however the resident physician noted that there did not appear to be any pathology present.

An April 2008 VA medical record noted that a recent EMG and nerve conduction study on the Veteran's legs and arms were normal.

A June 2008 VA medical record noted the Veteran's complaint of back pain, including sharp fleeting pain that comes and goes in seconds.  The staff physician's impression was degenerative disc disease and back pain.

An October 2008 VA medical record noted a resident physician's observation that the Veteran had distal and truncial polyneuropathy of unknown etiology.  Later that month, a VA neurology clinic record noted normal nerve conduction and needle examinations for the upper and lower extremities.

December 2008 and June 2009 VA medical records noted a staff physician's impression of lumbar spine degenerative disc disease with a question whether radiculopathy of the lower extremities could be related.  

The Veteran underwent a VA examination in November 2009.  He complained of stiffness in his back and of burning, throbbing, and stinging sensations in the lumbar area.  He said he had back pain 90 percent of the time and that his pain radiated down his legs.  He also said that he was able to overcome morning stiffness and pain in about 10 minutes.   He complained of flare-ups, once or twice a week, when he did the dishes.  The Veteran also reported facet injections with little relief and pain medications with mild relief.  He said that he used a cane and wheelchair at home and needed help dressing.  

On examination, the Veteran had a normal gait but a slight list forward of about 10 degrees.  Range of motion measurements for the thoracolumbar spine were as follows: flexion to 44 degrees, extension to zero degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 12 degrees.  Repetitive limitation of motion testing resulted in additional limitation of motion of several degrees for flexion, extension, and right lateral flexion.  For example, on repetitive testing flexion was to 56 degrees.  The examiner noted straightening of the lumbar spine during forward flexion and that the Veteran's posture improved with exercise.  No objective signs of pain were noted.  

The November 2009 VA examiner also noted that a Dr. L.L. had prescribed bed rest for two days in the past 12 months, immediately after a facet injection.  It also was noted that the Veteran had been diagnosed with polyneuropathy of unknown etiology, claimed frequent urinary incontinence, and had been treated for erectile dysfunction.  A neurological examination revealed normal findings.  Diagnosis was traumatic arthritis of the lumbar spine with mild degenerative disc disease.  The VA examiner also opined that as in the September 2007 VA spine examination he was unable to account for all of the Veteran's symptoms.   The VA examiner also said that he was unable to estimate the Veteran's function during a flare-up without undue speculation.

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for traumatic arthritis, residuals, thoracolumbar spine, is not warranted.  Specifically, considering the General Rating Formula, there has been no evidence presented reflecting limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, even based upon considerations of decreased motion on flare-ups or repetitive motion.  For example, during the November 2009 VA examination flexion was measured to 44 degrees and to 56 degrees upon repetitive testing.  Flexion was measured to 60 degrees during a visit to a VA clinic in March 2006 and during the September 2007 VA examination.  These readings fit the rating criteria for a 20 percent disability rating.  In addition, favorable ankylosis of the entire thoracolumbar spine has not been shown in the private or VA medical evidence of record.

The Board has considered whether an increased rating is warranted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based upon Incapacitating Episodes.  Although the November 2008 final rating decision for lumbar spine spinal stenosis arguably precludes application of the criteria for IVDS, the Board nonetheless affords the Veteran reasonable doubt on this point.  In order to receive the next higher, or 40 percent, rating for IVDS, the evidence must show incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  However, the evidence - both clinical and according to the Veteran's own lay statements - does not reflect that the Veteran's service-connected low back disorder has been productive of incapacitating episodes requiring bed rest prescribed by a physician for the duration required to support a 40 percent rating.  The November 2009 VA examiner reported that the Veteran had two days of doctor-prescribed bed rest during a 12-month period as a result of injections administered for pain relief.  As such, an increased rating under Diagnostic Code 5243 is not warranted.

The evidence reflects the Veteran has consistently complained of pain and limitation of daily activities.  The records indicate the Veteran uses medication as well as a cane, brace, walker and wheelchair.  VA examinations in September 2007 and November 2009 have considered the effects of painful motion.  The September 2007 VA examiner noted that the Veteran refused to do repetitive motion testing, but the VA examiner in November 2009 tested the effects of repetitive motion and found additional limitation of motion but no limitation of motion or functional impairment coincident with the requirements for assigning a rating in excess of 20 percent.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 20 percent rating contemplates the effects of the Veteran's complaints of pain and fatigue on activity and motion.  Therefore, a rating in excess of 20 percent based on functional impairment attributable to pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board also has considered whether an increased or separate rating is warranted based upon a showing of a neurological disability related to the lumbar spine.  As noted above, medical records during the appeal period have noted the Veteran's subjective complaints of radiculopathy, bladder dysfunction, and erectile dysfunction.  While VA medical records dated in November 2006, December 2006, January 2007, April 2007, June 2007, July 2007, November 2008 and April 2009 show an impression of lumbar stenosis and lumbar radiculitis/radiculopathy involving left L4-5, L5-S1, VA examinations and nerve conduction studies of record indicated no serious objective neurological abnormalities and none of the reviewed medical evidence suggested a link between bladder and sexual problems and the Veteran's service-connected traumatic arthritis of the lumbar spine.  

Moreover, as noted above, the Veteran more recently has failed to perfect an appeal of a November 2008 rating decision which denied service connection for lumbar stenosis with radiculopathy and for an atonic bladder.  Aside from any question of resolving conflicting medical evidence regarding traumatic arthritis or stenosis and etiology, granting separate ratings for any neurological issue for which the RO recently denied service connection is not warranted in this case.  There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  Previous determinations, such as the November 2008 rating decision, which are final and binding will be accepted as correct in the absence of CUE or the successful submission of new and material evidence.  Since the Veteran has not perfected an appeal of the November 2008 decision or filed a CUE claim or claim to reopen, the November 2008 rating decision denying service connection for lumbar stenosis with radiculopathy and for a bladder disorder is considered final.

As the November 2008 rating decision is final and there is no definite link in the medical evidence reviewed above showing that any neurological pathology is definitely linked to the Veteran's service-connected traumatic arthritis of the thoracolumbar spine rather than to his diagnosed but nonservice-connected spinal stenosis, the Board must find that the Veteran is presently precluded from separate compensation for any neurological disorders possibly secondary to his service-connected back disability.

As such the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for traumatic arthritis, residuals, thoracolumbar spine.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

The Board acknowledges the Veteran's assertions that his PFB and back disabilities are significant and that he should receive higher ratings for each.  The Board notes that the Veteran is competent to report the symptomatology associated with each of these disabilities, such as pain and difficulty shaving.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a Veteran is competent to report that on which he or she has personal knowledge).  However, the Veteran's lay evidence is not as credible as the more probative and definitive medical evidence discussed herein prepared by objective skilled professionals and required by the Rating Schedule.  The Board also notes that the Veteran, as a layman, is not competent to offer medical opinions on the severity of these disabilities.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board also has considered whether a staged rating is appropriate for either claim.  However, in the present case, the Veteran's symptoms related to his PFB and to his back disability remained nearly constant for the periods on appeal.  As such, staged higher ratings for either claim on appeal are not warranted.  

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for these higher rating claims.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  In Thun, the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating for either his PFB or his service-connected back disability.  The Veteran's contentions have been limited to those discussed above, i.e., essentially that his disabilities are more severe than reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).

In this case, there has been no showing that the Veteran's disability picture for his PFB and his back disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Those criteria provide for higher ratings in each case, but as has been explained thoroughly herein, the currently assigned ratings adequately described the severity of the Veteran's symptoms.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's PFB and back disability pictures include such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for PFB is denied.

A rating in excess of 20 percent for traumatic arthritis, residuals, thoracolumbar spine, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


